UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6839


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID STUCKEY, a/k/a Shortstop,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-00417-TLW-11; 4:14-cv-01536-TLW)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Stuckey, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Stuckey seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability        will     not    issue       absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on     the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating         that     reasonable         jurists    would       find    that    the

district       court’s      assessment    of       the    constitutional        claims    is

debatable      or     wrong.      Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Stuckey has not made the requisite showing.                              Accordingly, we

deny Stuckey’s motion for a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions      are       adequately      presented      in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3